Title: To Thomas Jefferson from Benjamin Hawkins, 22 December 1790
From: Hawkins, Benjamin
To: Jefferson, Thomas



Senate Chamber 22nd decr. 1790

A committee of the Senate are in want of an act of the general assembly of the state of Rhode Island and Providence Plantations passed in Jany. 1790 intituled “An act to incorporate certain persons by the name of the river machine company, in the town of Providence and for other purposes therein mentioned”;—An act of the general assembly of the State of Maryland, at their session in april 1783, intituled “An act appointing wardens for the Port of Baltimore town in Baltimore County” One other act passed in novr. 1788 intituled “A suppliment to the act last named;—And also an act of the State of Georgia “for levying and appropriating a duty on tonnage, for the purpose of clearing the river Savannah, and removing the wrecks and other obstructions therein.”
If you have all or any of the said acts, I request you send them by the messenger, the bearer of this. Adieu

Benjamin Hawkins

